DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s remarks/amendments filed on October 6, 2021. Claims 20-39 are pending.
Terminal Disclaimer
The terminal disclaimer filed on October 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,095,980 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Prior Arts Made of Record
The closest prior art issued to Lester et al. (US Patent No. 10,545,946) discloses an apparatus, method, system, and computer-readable medium are provided for maintaining contact information associated with a contact. In some embodiments a request associated with a contact may be received. Contact information may be obtained from one or more external or internal sources. One or more confidence scores may be generated for the obtained contact information and for one or more values received with the request. Based on the confidence score(s), one or more values associated with the contact may be incorporated in one or more data stores. In some embodiments, suggestions for contact related information may be generated. Responses to the suggestions may be used to update the generated confidence score(s). (see Abstract).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 20-39 are allowed.
The prior art of record fails to teach or fairly suggest providing, by the computing system, the proposed user-generated value and the metadata associated with the user to the at least one machine-learned model of the reliability engine; receiving, by the computing system, as an output of the at least one machine-learned model of the reliability engine, and in response to receipt of the proposed user-generated value and the metadata associated with the user, an unreliability score indicative of a probability that the user having proposed the user-generated value has provided unreliable information; and determining, by the computing system, to implement an action on the proposed user- generated value based on the unreliability score as compared to one or more thresholds, together with all other claim elements as recited in independent claim 20 and substantially similar to independent claim 32.
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        May 7, 2022